DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              T.S., the Mother,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D18-1781

                           [October 11, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2014-3278 CJ DP.

  Albert Guffanti of Albert W. Guffanti, P.A., Miami, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee.

   Laura J. Lee, Appellate Counsel, and Thomasina Moore, Statewide
Director of Appeals, Tallahassee, for Guardian ad Litem Program.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.